Opinion issued July 26, 2010

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 
 

NO. 01–09–00960–CV
 


















 
 

DAWN HERRIN AND OSCAR T. HERRIN, Appellants
 
V.
 
DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee
 
 
 

On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2009-13479
 
 

MEMORANDUM OPINION
 
After we issued an opinion and
judgment on June 17, 2010 dismissing their appeal for failure to pay the filing
fees, appellants, Dawn Herrin and Oscar T. Herrin paid the required fees and
moved this Court to reinstate the appeal. 
We grant the Herrins’
motion.  The June 17, 2010 judgment
dismissing this appeal is vacated
and our accompanying opinion is withdrawn.  The appeal is reinstated
on the Court’s docket.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and
Sharp.